Motion for reargument granted, and upon reargument, the order of this court entered on October 27, 1988 (143 AD2d 1072) is recalled and vacated, and a new order and a memorandum decision, released simultaneously herewith, substituted therefor, as follows:
Judgment, Supreme Court, New York County (Murray Mo-gel, J.), rendered January 8, 1987, convicting defendant, after a jury trial, of grand larceny in the third degree and criminal possession of stolen property in the second degree and sentencing her to concurrent indeterminate terms of from 2 to 4 years’ imprisonment, unanimously modified, on the law, to the extent of reducing defendant’s convictions to convictions for petit larceny and criminal possession of stolen property in the fifth degree and resentencing her on the modified counts to time served, and as so modified, the judgment is otherwise affirmed.
As recently held in People v German (157 AD2d 461), defendant was entitled to the benefit of the 1986 amendments to Penal Law §§ 155.30 and 165.45 (L 1986, ch 515), which raised the threshold amount for the crimes charged from $250 to $1,000. As in People v German (supra), although defendant committed the crimes prior to the effective date of the amendments (Nov. 1, 1986), the changes being ameliorative in nature should be applied where she was not sentenced prior to that date. (People v Behlog, 74 NY2d 237.) Concur—Kupferman, J. P., Ross, Rosenberger, Kassal and Ellerin, JJ.